DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-2, 7-9, 13 and 22 are currently under examination. Claims 10-12, 14-21 and 23 are withdrawn from consideration. Claims 3-6 and 14 have been cancelled.. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Zhi Yang (Allen) Xue on 01/17/2022.

    PNG
    media_image1.png
    1056
    831
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    1056
    506
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    1067
    527
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    1112
    564
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    1181
    544
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    1107
    493
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    1084
    422
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    1122
    556
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    1147
    563
    media_image9.png
    Greyscale
 

    PNG
    media_image10.png
    273
    880
    media_image10.png
    Greyscale
 
21. (Cancelled).
23. (Cancelled).
Allowable Subject Matter
Claims 1-2, 7-20 and 22 are allowed.
The closest prior is Wang et al. (CN 105085747 A, submitted by applicants in IDS), and Fernandes et al. (Polymer Invitational, 2002, 51, 1301-1303).
Wang et al. teach a catalyst component for olefin polymerization, comprising magnesium, titanium, halogen and bis(imino)pyridine internal electron donor, wherein the internal electron donor of formula (I) having the structure as shown below(1st donor) and an additional internal electron donor of diol ester compound (2nd donor)(claim 1):

    PNG
    media_image11.png
    343
    325
    media_image11.png
    Greyscale

Fernandes et al. teach FeCl2 complexed with 1-{6-[1-(2,6-didisopropylphenylimino)-ethyl]pyridine-2-yl}-ethanone (2) (page 1302).
as per applicant claim 1. Therefore, the claim 1 allowed. As such, the dependent claims 2, 7-15 and 22 are allowed. 
As such, a catalyst composition comprising the allowed catalyst component as per applicant claims 16-17.
As such, a process of using the allowed catalyst component as per applicant claims 18 and 20.
As such, a process of using the allowed catalyst composition as per applicant claims 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732


/YUN QIAN/           Primary Examiner, Art Unit 1738